Case 1:20-cv-03377-JMF Document 20 Filed 12/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
PENGUIN AIR CONDITIONING CORP. et al.,
Plaintiffs, 20-CV-3377 (JME)
-v- . ORDER
TRAVELERS INDEMNITY COMPANY, |
Defendant. |
x

JESSE M. FURMAN, United States District Judge:

In light of the circumstances surrounding COVID-19, the Court will not hold the
upcoming conference in this case in person. In view of the upcoming holidays, counsel should
submit their joint status letter on ECF no later than December 29, 2020, the contents of which
are described in the Case Management Plan and Scheduling Order. ECF No. 16. In their joint
letter, the parties should also indicate whether they can do without a conference altogether.
Unless and until the Court orders otherwise, all existing dates and deadlines — including, as
appropriate, the deadlines for summary judgment motions and/or a proposed joint pretrial order,
as set forth in the Case Management Plan and Scheduling Order — remain in effect.

After reviewing the parties’ joint status letter, the Court will issue an order indicating
whether the conference is cancelled and addressing any other relevant deadlines and information.
If a conference is held, it will be by telephone, albeit perhaps at a different time. To that end, if
counsel believe that a conference would be appropriate, they should indicate in their joint status
letter dates and times during the week of the currently scheduled conference that they would be
available for a telephone conference. In either case, counsel should review and comply with the
Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman.

SO ORDERED. CO ;
Dated: December 22, 2020

New York, New York SSE M¢FURMAN
ited States District Judge
